DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-18 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic communication (see attached Interview Summary) from Applicant’s representative Mr. William Hartwell on February 8, 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) An apparatus comprising: 
at least one processor; 
a memory coupled to the at least one processor; 

a database query residing in the memory that comprises a join of the first table and the second table, wherein the first table is an outer table of the join and the second table is an inner table of the join; and 
a database query processor including a database join prefetcher, executable by the at least one processor, that, during a fetch of a join column value from the second table, prefetches a predetermined number N of next join column values from the second table, wherein N is an integer greater than zero, and wherein the database query processor uses the prefetched N next join column values from the second table to skip at least one row in the first table during processing of the database query.  
Claim 2. (Currently Amended) The apparatus of claim 1, wherein the predetermined number N is set to an initial value based on attributes of join columns in the first and second tables.  
Claim 3. (Currently Amended) The apparatus of claim 2, wherein the initial value for the predetermined number N is determined based, at least in part, on the attributes of join columns in the first table and the second table.  
Claim 4. (Currently Amended) The apparatus of claim 2, wherein the database join prefetcher dynamically adjusts the predetermined number N as the database query processor executes the database query for more effective skipping of outer rows using the prefetched N next join column values.  

Claim 5. (Currently Amended) The apparatus of claim 1, wherein the database further comprises a third table and the database query comprises a join of the first table, the second table, and [[a]] the third table, wherein the third table comprises a second inner table, wherein the database join prefetcher prefetches the predetermined number N of next join column values from the second table and prefetches a predetermined number N1 of next join column values from the third table, wherein N1 is an integer greater than zero.  
Claim 6. (Currently Amended) The apparatus of claim 5, wherein the database join prefetcher dynamically adjusts the predetermined numbers N and N1 as the database query processor executes the database query for more effective skipping of outer rows using the prefetched next join column values from the second and third tables.  
Claim 7. (Previously Presented) An article of manufacture comprising software stored on a computer readable storage medium, the software comprising: 
a database query processor that executes a database query that comprises a join of a first table in a database and a second table in the database, wherein the first table is an outer table of the join and the second table is an inner table of the join, wherein the database query processor includes a database join prefetcher that, during a fetch of a join column value from the second table, prefetches a predetermined number N of next join column values from the second table, wherein N is an integer greater than zero, and wherein the database query processor uses the prefetched N next join column values from the second table to skip at least one row in the first table during processing of the database query.  
Claim 8. (Currently Amended) The article of manufacture of claim 7, wherein the predetermined number N is set to an initial value based on attributes of join columns in the first and second tables.  
Claim 9. (Currently Amended) The article of manufacture of claim 8, wherein the initial value for the predetermined number N is determined based, at least in part, on the attributes of join columns in the first table and the second table.
Claim 10. (Currently Amended) The article of manufacture of claim 8, wherein the database join prefetcher dynamically adjusts the predetermined number N as the database query processor executes the database query for more effective skipping of outer rows using the prefetched N next join column values.  
Claim 11. (Currently Amended) The article of manufacture of claim 7, wherein the database further comprises a third table and the database query comprises a join of the first table, the second table, and [[a]] the third table, wherein the third table comprises a second inner table, wherein the database join prefetcher prefetches the predetermined number N of next join column values from the second table and prefetches a predetermined number N1 of next join column values from the third table, wherein N1 is an integer greater than zero.  
Claim 12. (Currently Amended) The article of manufacture of claim 11, wherein the database join prefetcher dynamically adjusts the predetermined numbers N and N1 as the database query processor executes the database query for more effective skipping of outer rows using the prefetched next join column values from the second and third tables.  
Claim 13. (Previously Presented) A method for processing a database query, wherein the database query comprises a join of a first table and a second table in a database, and wherein the first table is an outer table of the join and the second table is an inner table of the join, the method comprising: 
during a fetch of a join column value from the second table, prefetching a predetermined number N of next join column values from the second table, wherein N is an integer greater than zero; and 
using the prefetched N next join column values from the second table to skip at least one row in the first table during processing of the database query.  
Claim 14. (Currently Amended) The method of claim 13, further comprising initially setting the predetermined number N based on attributes of join columns in the first and second tables.  
Claim 15. (Currently Amended) The method of claim 14, wherein the initial value for the predetermined number N is determined based, at least in part, on the attributes of join columns in the first table and the second table.
Claim 16. (Currently Amended) The method of claim 14, further comprising dynamically adjusting the predetermined number N as the database query processor executes the database query for more effective skipping of outer rows using the prefetched N next join column values.  
Claim 17. (Currently Amended) The method of claim 13, wherein the database further comprises a third table and the database query comprises a join of the first table, the second table, and [[a]] the third table, wherein the third table comprises a second inner table, wherein the method further comprises prefetching the predetermined number N of next join column values from the second table and prefetching a predetermined number N1 of next join column values from the third table, wherein N1 is an integer greater than zero.  
Claim 18. (Currently Amended) The method of claim 17, further comprising dynamically adjusting the predetermined numbers N and N1 as the database query processor executes the database query for more effective skipping of outer rows using the prefetched next join column values from the second and third tables.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
i)	Cheng et al. (Pat. No. US 5,241,648) teaches the index on the inner table's join column is scanned for rows of the inner table having join column values matching such values of rows in the outer table. This is done in response to a single pass through the outer table, which is ordered (by sorting, scanning an index on the join column of the outer table, or scanning a table via a clustered index) on the join column, and through the inner table's index on the join column (which is inherently ordered). At the end of this stage, a temporary work table containing the selected inner table RID's concatenated to their matching outer table rows is produced.
ii)	Baggett et al. (Pub. No. US 2015/0339350) teaches performing a join of an outer table and an inner table while using a Data-Partitioned Secondary Index (DPSI) including assigning a different task from multiple tasks to each partition of the inner table; with each different task, performing a join of the outer table and the assigned partition of the inner table using the DPSI to generate results; and merging the results from each different task.
iii)	Bear et al. (Pub. No. US 2012/0317094) teaches queries having inner joins or right outer joins. The result of an inner join is the combination of the column values (or "attribute values") of two tables (outer and inner) based upon a search condition specified in a query. A search condition includes one or more predicates. A predicate is a Boolean expression that evaluates to true, false or unknown. Each row (or "tuple") of the outer table is tested with each tuple of the inner table to find all pairs of tuples that satisfy the search condition of the inner join. For example, if tuple T1 of the outer table and tuple T2 of the inner table satisfy the search condition, the attribute values of both tuples are combined to form a new tuple T3 which is included in the output of the inner join.
iv)	Agarwal (Pat. No. US 5,822,749) teaches for each record of the outer table, the system determines matching records (if any) of the inner table. The strategy for each table will initially be based on the approach adopted for each table separately (as described above). For instance, the system might have determined earlier to adopt a fetch-and-discard strategy for the inner table (i.e., when applying a single-table analysis). Since the inner table is repeatedly scanned, it should be preferentially retained in the cache, not discarded. 
v)	Chunduru (Pat. No. US 10,664,474) teaches efficient query processing using a real index of a queried table. The real index is used in an offset query type in order to reduce the number of rows that are sorted and thereby increases efficiency for processing offset query types. The real index is used in a set operation query type where existing systems utilize a table scan and thereby increases efficiency of set operation query types. 
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance of Claims 1-18:
In interpreting the claims filed on 27 January 2022 and discussed in the interview dated 8 February 2022, in view of the available prior art and the prosecution history, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 7, and 13.
Other dependent claims are also allowed based on their dependencies on claims 1, 7, and 13.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                February 8, 2022